 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we agree with the Regional Director's conclusion thatthe Employer's objections are without merit, and in accord with hisrecommendation, we hereby overrule them.5As the Petitioner re-ceived a majority of the votes cast in the election, we shall certify thePetitioner as representative of the employees in the appropriate unit.[The Board certified International Hod Carriers Building and Com-mon Laborers' Union of North America, Local 18, AFL-CIO, as thecollective-bargaining representative of the employees of the Employerin the appropriate unit.]s Contrary to the Employer's contention,we find that this case is distinguishable fromSouthwestern Electric Service Company v. N.L. R.B., 194 F. 2d 939 (C. A. 5).Amongother things,except for the few laid-off employees who entered the plant to vote, none ofthe Employer's other employees had to pass by the union representatives in order to vote.Also,as indicated in footnote 2 above, the line of demarcation between the Employer'sproperty and the public street was obscure,and it does not appear that the Petitioner'srepresentatives wilfully violated any rules governing election conduct.AtlanticFreight Lines,IncorporatedandWilliam Glover, CharlesReshenbergandInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen& Helpersof America,Local 491,AFL-CIO,Party to the ContractInternational Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America,Local491, AFL-CIOandWilliamGlover,Charles ReshenbergandAtlantic Freight Lines, Inc.,Partyto theContractInternational Brotherhood of Teamsters,Chauffeurs,Warehouse-men &Helpersof America,Local 491, AFL-CIOandRichardMinerd,James ChristopherandAmsco,Incorporated, Partyto the Contract.Cases Nos. 6-CA-988, 6-CA-989, 6-CB-328,6-CB--329, 6-CB-315, and 6-CB-316.February 28, 1957DECISION AND ORDEROn August 28, 1956, Trial Examiner Arthur Leff issued his Inter-mediate Report in the above-entitled proceeding finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent Union filedexceptions tothe Intermediate Report and a supporting brief, and the RespondentEmployer filed a reply brief.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial error was committed.The rulings are hereby af-firmed.The Board has considered the Intermediate Report,the ex-117 NLRB No. 70. ATLANTIC FREIGHT LINES, INCORPORATED465ceptions and brief, and the entire record in this case and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examiner.'ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent Union, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen & Help-ers of America, Local 491, AFL-CIO, its officers, agents,successorsand assigns, shall :1.Cease and desist from :(a)Causing or attempting to cause Atlantic Freight Lines, Incorpo-rated and/or Amsco, Incorporated, their respective officers,agents,successors, and assigns, to discriminate against Atlantic'smaintenanceshop employees, or Amsco's service employees, or any otheremployees,in violation of Section 8 (a) (3).(b)Giving effect to, or causing or attempting to cause Atlanticand/or Amsco to give effect to, its agreement or arrangement with saidcompanies made on October 27, 1955, insofar as said agreement or ar-rangement applies to Atlantic's maintenance shop employees orAmsco's service employees, or to any modification, extension, supple-ment or renewal thereof, or to any further superseding or implementingagreement, unless and until the Respondent Union shall have beencertified by the National Labor Relations Board as the exclusivebargaining agent of Atlantic's maintenance shop employees and/orAmsco's service employees in an appropriate unit or units, and thenonly if the agreement to be given conforms to the provisions of theNational Labor Relations Act.(c)Threatening Atlantic's maintenance shop employees and/orAmsco's service employees with reprisal for failure to join the Re-spondent Union.(d) In any like or related manner, restraining or coercing employ-ees of Atlantic or Amsco, its successors or assigns, in the exercise ofthe rights guaranteed in Section 7 of the Act, except to the extentthat such rights may be affected by an agreement requiringmember-ship in a labor organization as a condition of employment as author-ized in Section 8 (a) (3) of the Act.IAfter issuance of the Intermediate Report, the Respondent Employer complied withall its affirmative requirements.By letter datedDecember31, 1956,the Regional Directorfor the Sixth Region advised the Respondent Employer that as the latter had satisfactorilycomplied with all such affirmative requirements and as it was in compliance with thenegative provisions of the Intermediate Report, the Regional Director had closed his fileof the case with respect to the Respondent Employer In view of such complete complianceby the Respondent Employer, we hereby sever CasesNos. 6-CA-988 and 6-CA-989 fromthis consolidated proceeding423784-57-vol 117-31 466DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. -Take the following affirmative action which it is found willeffectuatethe policies of the Act :(a)Post in conspicuous places in its business office in Uniontown,Pennsylvania, copies of the notice attached to the IntermediateReport and marked "Appendix A." 2 Copies of said notice, to befurnished by the Regional Director for the Sixth Region, shall, afterbeing duly signed by an authorized representative of the RespondentUnion, be posted by it immediately upon receipt thereof and be main-tained by it for a period of sixty (60) consecutive days thereafter inconspicuousplaces, including all places where notices to members arecustomarily posted.Reasonable steps shall be taken to insure thatsaid notices are not altered, defaced, or covered by any other material.(b)Additional copies of the notice attached to the IntermediateReport as "Appendix A" shall be signed by a representative of theRespondent Union and forthwith returned to the Regional Directorfor the Sixth Region.These notices shall be posted, Atlantic andAmsco willing, in places where notices to the Companies' employeesare customarily posted.(c)Notify the Regional Director for the Sixth Region in writing,within twenty (20) days from the date of this Order what steps theRespondent Union has taken to comply herewith.2 This notice is amended by substituting for the words,"The Recommendations of aTrial Examiner"the words"A Decision and Order."In the event that this order is en-forced by a decree of a United States Court of Appeals, there shall be substituted for thewords"Pursuant to a Decision and Order"the woods"Pursuant to a Decree of the UnitedStates Court of Appeals,Enforcing an Order."INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been filed by theindividuals above named against AtlanticFreight Lines, Incorporated,herein called Atlantic, and against the Union abovenamed,herein called Local 491, the General Counsel, on June 18,1956, issued acomplaint in the above captioned duly consolidated cases against the aforementionedRespondents,and duly served the complaint together with a notice of hearingthereon upon the said Respondents,and also upon Amsco, Incorporated,hereincalled Amsco,the alleged party to the contract in Cases Nos.6-CB-315 and 316.The complaint against Atlantic alleged in substance,and Atlantic in its duly filedansweradmitted,that Atlantic engaged in unfair labor practices affecting commercewithin the meaning of Section 8 (a) (1), (2),and (3)and Section 2 (6) and (7)of the National Labor Relations Act, 61 Stat.136, herein called the Act, by engagingin the following conduct:(a)Entering into, enforcing,and maintaining a union-security arrangementwith Local 491 respecting Atlantic's maintenance shop employees,though Local491 had not been designated as bargaining representative by a majority ofsaid employees in an appropriate unit and, moreover,had been assisted byAtlantic as set forth below; and(b)Threatening its maintenance employees with discharge unless they joinedLocal 491;granting Local 491's representatives access to company time andpremises for the purpose of making like threats; and passing out Local 491designation cards to its employees on company time and premises.The complaint againstLocal491 alleged in substance,and Local 491 in its dulyfiled answerdenied,that Local 491 engaged in unfair labor practices affecting com- ATLANTICFREIGHT LINES,INCORPORATED467merce within the meaning of Section 8 (b) (1) (A) and (2) and Section 2 (6) and(7) of the Act, by engaging in the following conduct:(a)Attempting to cause and causing Atlantic and Amsco, separately, todiscriminate against Atlantic's maintenance shop employees and Amsco's serviceemployees, by forcing Atlantic and Amsco to enter into and thereafter maintainand enforce union-security arrangements with Local 491 respecting such em-ployees, although Local 491 had not been designated by a majority of theaffected employees of Atlantic and Amsco, respectively, in appropriate unitswithin the meaning of Section 9 of the Act; and(b)Threatening Atlantic's maintenance shop employees and Amsco's serviceemployees with discharge unless they joined Local 491; and threatening to andengaging in strikes to force such employees to become and remain membersof Local 491 as a condition of employment.A hearing was held at Uniontown, Pennsylvania, before Arthur Leff, the dulydesignated Trial Examiner, on July 9, 1956.All parties were represented at thehearing by counsel and were afforded full opportunity to be heard, to examine andcross-examine witnesses, to introduce evidence bearing on the issues, to argue orallyupon the record, and to file briefs and proposed findings of fact and conclusionsof law.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESAtlantic Freight Lines, Inc., a Pennsylvania corporation with its principal officeand place of business at Uniontown, Pennsylvania, but with additional offices andplaces of business in other States as well, is engaged in business as an interstatecommon carrier.During the past year, Atlantic derived an income of $3,500,000from the shipment of products in interstate commerce.Amsco, Inc., a Pennsylvania corporation, which has the same stockholders anddirectors as Atlantic, maintains its only office and place of business at Uniontown,Pennsylvania, where it is engaged in the business of servicing trucks and automobilesand selling auto parts at wholesale.During the past year, Amsco furnished goodsand services of a value of approximately $500,000 to customers, including Atlantic.Of that amount, approximately 60 percent was sold to companies, including Atlantic;each of which in turn shipped goods of a value in excess of $50,000 a year from theCommonwealth of Pennsylvania to and through States of the United States otherthan the Commonwealth of Pennsylvania.It is not disputed that Atlantic and Amsco is each engaged in commerce withinthe meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpersof America,Local491, AFL-CIO, is a labor organization within the meaning ofthe Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundAtlantic employs in all approximately 300 persons.Among them are about 100truckdrivers who come within the territorial jurisdiction of Local 491.Local 491has had collective-bargaining contracts with Atlantic covering such drivers since1934.The term of the last formally executed contract, which included a union-shop,provision, expired on May 31, 1955.In the past, it had been the practice of Local 491 and Atlantic to conform theircontracts-with the exception noted below-to those negotiated between the Team-sters' Joint Council No. 40, on behalf of a number of affiliated locals, includingLocal 491, and Western Pennsylvania Motor Carriers' Association, Inc., an areamultiple-employer association, of which Atlantic was not a member.The particularrespect in which the Atlantic contract departed from that of the Association's wasin itsbargaining unit description.The Association unit included, in addition todrivers, helpers and dockmen, all warehousemen, mechanics and garagemen.Theunit covered by the Atlantic contracts was confined to Atlantic's drivers and dockmenonly.Atlantic'smaintenanceshop employees and Amsco's service employees, the 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees with whom this proceeding is particularly concerned had never beencovered by such contracts.In accordance with their past practice,Local 491 and Atlantic,severalweeksbefore the expiration of the contract terminating on May 31, 1955,entered into anagreement to accept the substantive terms of whatever new collective-bargainingcontract was negotiated between the Joint Council and the Association.The agree-ment, in the form of a letter dated May 9, 1955,from Atlantic to Local 491,approvedby Local491, contained language identical to that used in letters serving a likepurpose that Atlantic had addressed to Local 491 shortly before the expiration ofearlier contracts.The letter of May 9, 1955(material here because of one ofLocal491's major contentions to be treated in a subsequent subsection of this Report),read in pertinent part as follows:We would, as a matter of record, like to inform your Local Union thatAtlantic Freight Lines, Inc.will accept the contract negotiated by the above-mentioned groups[the Joint Council and the Association bargaining com-mittees] and should the committees fail to complete a new agreement prior tothe expiration of the present collective bargaining agreement,Atlantic FreightLines, Inc.,will accept the contract as stated above, retroactive to June 1, 1955.We would further,as a matter of record,state that all conditions of thepresent agreement will remain undisturbed until completion of the newagreement.By early June 1955, the Joint Council and the Association completed their negotia-tions on the provisions of a new contract to run for a term of 3 years-except for twomatters that were left open for further negotiation.Because of the open matters, nonew formal collective-bargaining agreement was then executed by the Joint Counciland the Association,nor has any been executed up to the time of the hearing in thiscase.For the same reason Local 491 and Atlantic have similarly withheld formalexecution of a new agreement.However, in early June 1955, Atlantic put into effect,applicable to those employees who in the past had been covered by its contract withLocal491, the new substantive provisions,including an adjustment in wage rates,that had theretofore been negotiated between the Joint Council and the Association.Apart from office employees and the employees who had been covered by thecontract with Local 491,Atlantic during October 1955 employed at its place ofbusiness in Uniontown about 10 maintenance shop employees who performed me-chanical work on equipment operated by Atlantic.The maintenance employees hadnever been representedby any labororganization.Amsco is a corporation affiliated with Atlantic in the sense that it has commonstockholders and directors,substantially the same corporate officers, and the samegeneral manager. Its premises are directly across the street from those of Atlanticat Uniontown.Amsco is engaged primarily in the business of servicing automobilesand trucks.About 60 percent of its total operations consists of servicing Atlanticequipment.Aside from office employees, Amsco employs only service employees,of whom in October 1955 there were about 11. The service employees had neverbeen representedby anylabor organization.B. Sequence of events upon which unfair labor practice allegationsare predicatedPrior to October 1955, there had at times been oral discussions between repre-sentatives of Local 491 and of Atlantic about having Atlantic's maintenance shopemployees included in Local 491's representational sphere, but apparently Local 491had never pressed for such representation too vigorously and nothing had come of it.On or about October 4, 1955, Secretary-Treasurer John J. Burns of Local 491once more took up with M. Bowman Shipley,Jr., the president of Atlantic andAmsco, the matter of having Atlantic's maintenance employees,and also Amsco'sservice employees,covered by a collective-bargaining contract or contracts withLocal 491.Burns made no claim that any of such employees had designated Local491 as collective-bargaining representative,nor could he,for none of them'had.During the course of Burns' discussion with Shipley,Burns made it clear that Local491 would expect all the affected employees to become members of his union,or elsebe discharged.When Shipley inquired as to what would happen if employees whowere unwilling to joinLocal491 were nevertheless allowed to remain at work, Burnsdeclared that in that case the union truckdrivers would refuse to operate trucks thathad been worked on or serviced by'nonunion men.'Shipley,considering that his companies had no practical alternative, agreed-to,go along with Bums' request that Local 491 be given representation rights oversuch employees.Without consulting the desires of the men involved,Shipley then --- - ATLANTIC FREIGHT LINES, INCORPORATED469proceeded to discuss with Burns the wage rates, hours of employment, and otherterms and conditions of employment that were to apply to Atlantic's shop maintenancemen and Amsco's service employees.An oral understanding was reached. It pro-vided generally for increased rates of pay, more beneficial overtime provisions, andfor other conditions, such as vacations and seniority rights, to be the same as thoseprovided for in the freight drivers' contract.Shipley also agreed to arrange to haveAtlantic'smaintenance shop employees and Amsco's service employees sign Local491 membership application cards which the Union was to provide.On the afternoon of October 5, 1955, the day the oral understanding with Local491 was completed, Atlantic's management called a meeting during working hoursof its maintenance shop employees.Shipley opened the meeting with the declara-tion, "Congratulations, boys, you are in the Union."He then proceeded to advisethe employees of the arrangements Atlantic's management had made with Local 491,informing them, among other things, of the new wage rates and overtime provisionsas well as, other substantive employment conditions that would be applicable underthe contract with Local 491. Shipley also made clear that under the Company'sarrangements with Local 491 the employees would be required to join that Union.He informed them that if they did not care to do so their only alternative was toquit their jobs.Shipley further announced that he would distribute membershipapplication cards to the men the following day, and that they would have until Oc-tober 16 at the latest within which to join Local 491.According to Shipley's creditedtestimony, disputed by Burns, October 16 was the date on which he and Burns hadagreed as a deadline to have the men brought into the Union.On the, following day, October 6, Atlantic's management called another meetingof Atlantic's maintenance shop employees for the purpose of distributing Local 491membership application cards.The cards had been brought to the shop that dayby President Jack Williams of Local 491.Shipley prevailed upon Williams toattend the meeting for the purpose of answering numerous questions the employeeshad raised, particularly with respect to the time and method of payment of the $37initiation fee which, according to the application blank, was required to accompanythe membership application.At this meeting, Shipley passed out the membershipapplication cards.Williams then spoke to the men, answering their questions andexplaining some of the benefits they would gain from union membership.Later that same day management called a meeting of Amsco's service employees.The Amsco meeting was not attended by any union representative.At this meetingShipley also passed out Local 491 membership application blanks and addressed theemployees on the arrangements he had made with Local 491. Shipley's remarksgenerally followed the line of his remarks to the Atlantic employees the, day before.Among other things, he advised them that they would be required to join Local 491by October 16, or forfeit their jobs.The efforts thus made to force Atlantic's mechanics and Amsco's service meninto union membership met with resistance from the employees.The affectedemployees of both companies decided to conduct a poll among themselves to deter-mine whether a majority favored or disapproved representation by Local 491.OnOctober 7, 1955, 8 of the 10 maintenance shop employees affixed their signaturesto a paper reflecting their disapproval.Nine of the 10 service employees then onAmsco's payroll did likewise.The writings bearing the signatures of Atlantic andAmsco employees were transmitted to management.,On October 8, Shipley informed Burns that the men had expressed their unwill-ingness tojoin Local 491.Burns curtly replied that he knew how to take careof the situation.Shipley urged Burns not to do anything drastic.He stated thatunder the understanding they had reached the men had until October 16 to join,and that he felt the difficulties with the men would somehow be ironed out in themeantime.But Burns' only response was to declare that the arrangements thathad been worked out with the companies were now off, and that he would handle thesituation in his own way.Later that day, Burns returned to Atlantic's terminal to advise Shipley that theunionized drivers would not go out the next day.Williams also called on Shipley.Williams put it to Shipley in this way: That the union drivers wereno longer willingto drive trucks serviced by nonunion employees.The next day Atlantic's truckdriverswent out onstrike.They .remained outuntilOctober 27.During the strike Atlantic'smaintenanceshop employees andAmsco's service employees continued working.On or about October 11, Williams met with Atlantic's maintenance shop em-ployees and Amsco's service employees after working hours.No management repre-sentativewas present at the time.At the meeting Williams threatened the em-ployees with discharge and replacementby theUnion men unless they made uptheir minds to join his union. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter the strike began, Atlantic and Amsco instituted State court injunction pro-ceedings against Local 491.At the court hearing, held on October 27, 1955, thepartiesto that proceeding reached asettlementagreement.The agreement, whichtook the form of a stipulation read into the record of the State court proceedings,contained substantially the following provisions:1.Atlantic and Local 491 were to enter into a 3 year written contract con-taining allthe terms and conditions of their contract which had expired onMay 31, 1955, except for such modifications in wages and other benefits ashad theretofore been agreed upon and had already been put in effect, but sub-ject to the proviso that the contract would later be amended to{cnform towhateveragreementmight be reached between the Union and 'the' WesternPennsylvaniaMotor Carriers' Association on the two open issues of theircontract that were still under negotiation.2.Atlantic and Local 491 were to enter into a separate written contracteffective for 1 year from November 1, 1955, covering Atlantic's maintenanceshop mechanics.The contract was to provide, among other things, "that anysuch employee who is now or may hereafter become a member of Local491 shall maintain his membership in good standing in said union for theduration of the contract; that any such employee who is not now a-member ofLocal 491 shall not be required to become a member of saidilocal union;and that any new employee hired after November 1, 1955, shall become amember of said union within thirty days following the date of his employment,and thereafter maintain his membership in good standing."3.Amsco and Local 491 were also to enter into a separate written contractof like 1 year duration covering Amsco's service men, and containing,inter alia,the sameunion-security provision as was to be applicable to Atlantic's mainte-nance shop mechanics.4.All employees were to return to work immediately.The settlement agreement reached in court ended the strike.Shortly after theagreement was made, management informed the employees of the terms of theagreement.And on November 1, 1955, Atlantic and Amsco put into effect theincreased wages, overtime provisions, and other conditions affecting the mainte-nance shop and service employees that previously had been worked out with Local491.As for the union-security provisions pertaining to maintenance shop mechan-ics and service employees, no occasion for actual application has yet arisen; for nonew employees have been hired in such categories since the settlement agreement.There is evidence, however, that on one occasion, when Atlantic was consideringhiring a new mechanic, Shipley advised an applicant that if hired he would berequired as a condition of employment to join Local 491.Though the settlementagreement provided for its implementation by formal collective-bargaining contracts,no such contracts have yet been executed.Not long after the court settlement wasmade, Local 491 submitted to Atlantic management a form of a proposed detailedcollective-bargaining agreement covering a unit of Atlantic's shop mechanics, withthe understanding that a like but separate agreement would be presented for aunit of Amsco's service employees when the precise form of all clauses had beenagreed to.Atlantic submitted the contract draft to its counsel who suggested thatLocal 491 make certain revisions.Nothing further has since been done about theformal execution of such contracts because of the pendency of the unfair labor prac-tice proceedings with which we are here concerned.President Shipley of Atlanticand Amsco testified at the hearing, however, that his companies view the strike-settlementagreement, including its union-security provisions, as a firm and presentobligation.Secretary-Treasurer Burns of Local 491 declined while testifying toexpress a.view on whether his Union looked upon the union-security provisions asconstituting a binding legal obligation.But he indicated that he did regard the"agreement to agree" as spelling out at least a "moral obligation" to comply withits provisions.C. Analysis and conclusionsUnless there be merit to Local 491's affirmative defenses considered at lengthbelow, there can on this record be no doubt of Atlantic's violation of Section 8 (a)(1), (2), and (3) of the Act, and Local 491's violation of Section 8 (b) (1) (A)and (2)..It is undisputed that at the time of the events in question, Local 491 had not beendesignated by any of Atlantic's maintenance shop employees or Amsco's serviceemployees as their representative for the purposes of collective bargaining.Thelaw is clear that even without a contractual requirement for compulsory unionmembership, an employer illegally assists and supports a labor organization in ATLANTICFREIGHT LINES,INCORPORATED471violation of Section 8 (a) (2), and also illegally interferes with employee self-organizational rights, by granting a union exclusive recognition when he knows theunion does not represent a majority in an appropriate bargaining unit at the timethe grant is made.The illegality is only aggravated where, as here, recognition isaccompanied by a requirement that the covered employees join a labor organizationthey have not freely chosen as a condition of their employment.Under the termsof Section 8 (a) (3), a union-security agreement is in no event permissible unlessmade with a labor organization which is then the majority representative of thecovered employees in an appropriate bargaining unit, and which, moreover, hasnot been assisted by any action defined in Section 8 (a) of the Act as an unfairlabor practice.That is so whether the union-security agreement applies to allemployees in the appropriate unit, or is confined to employees hired in the future.By entering into a contractual arrangement conditioning employment upon mem-bership in a union which is not such a majority representative, or which has other-wise been the beneficiary of unfair employer assistance, the employer violates Sec-tion 8 (a) (3) as well as Section 8 (a) (1) and (2). And the participating labororganization engages in unfair labor practices within. -themeaning of Section8 (b) (1) (A) and (2) by becoming a party to the agreement or arrangement whichunlawfully conditions employment upon union membership. SeeN. L. R. B. v.Gottfried Baking Co., Inc.,210 F. 2d 772 (C. A. 2), and cases there cited.The Respondent, Atlantic, neither questions the validity of the foregoing prin-ciples nor disputes their applicability to the facts of this case.Atlantic concedes thatby acquiescing in Local 491's request for recognition as the exclusive representativeof its maintenance shop employees, though Local 491 was not then the majorityrepresentative of such employees; by itself soliciting and allowing Local 491 to soliciton company time and property its maintenance shop employees to join Local 491;by threatening such employees with discharge unless they joined Local 491; andby thereafter, on October 27, 1955, entering into the strike settlement with Local491, requiring new maintenance shop employees to become and remain membersof Local 491, it both unlawfully contributed support and assistance to Local 491 andunlawfully interfered with, restrained, and coerced its employees in the exercise oftheir Section 7 rights, thereby engaging in unfair labor practices within the meaningof Section 8 (a) (1) and (2) of the Act.Atlantic similarly concedes that by execut-ing in these circumstances, and thereafter maintaining, the strike settlement agree-ment of October 27, with its union-security provision covering maintenance shopemployees, it engaged in and is engaging in discrimination within the meaning ofSection 8 (a) (3).Amsco, though not directly charged with unfair labor practices,and named in this proceeding only as a party to an illegal contract, makes like con-cessions.It admits that its own agreement of October 27, 1955, with Local 491 isillegally tainted and invalid for the ,same reasons.Both Atlantic and Amsco, whileagreeing they acted illegally within the letter of the law, nevertheless seek to justifytheir conduct on the ground that what they did was not done voluntarily but underan economic squeeze which left them with the unhappy choice of capitulating to Local491's illegal demands or committing industrial suicide.However that may be, itprovides the companies with no defense.The law is clear that an employer is notto be excused' from liability for unfair labor practices merely upon a showing thatsuch unfair labor practices would not have occurred but for union economic pressurethe employer was economically unable to withstand.See, e. g.,N. L. R. B. v. HudsonMotor Car Co.,128 F. 2d 528, 532, 533 (C. A. 6);Utley Co. v. N. L.R. B., 217F. 2d 885 (C. A. 6).The Respondent, Local -91, also does not challenge the validity of the generalprinciples set out above.But, unlike Atlantic, it disputes their applicability to theparticular facts of this case.More precisely, Local 491 parts company with theother parties on the issue of whether it enjoyed the status of a majority representa-tive in an appropriate bargaining unit at the time of the events in issue.The UnionRespondent makes no claim that it was specifically designated as a representativeby any of the employees either in Atlantic's maintenance shop employees' group orin Amsco's service employees' group.But that, it claims, does not matter; for, itsays,neitherof those groups, nor both together, constituted an appropriatecollective-bargaining unit.The appropriate unit, it insists, was a much broader one,including, along with Atlantic's maintenance shop employees and Amsco's serviceemployees, the approximately 100 or more truckdrivers and dockmen who were thenemployed by Atlantic and for whom it had long been recognized as the exclusivebargaining representative under union-shop agreements.And, it adds, in that unit,with the unionized truckmen and dockmen counted, it clearly had a majority.From this starting point, that Atlantic's maintenance men and Amsco's service-men were but segments of a broader appropriate unit, Local 49l's argument thentakes the following course: Though Local 491 had not previously undertaken to 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresent Atlantic's maintenance mechanics and Amsco's service employees as partof the appropriate bargaining unit, similar categories of employees had been coveredby the Teamsters Joint Council's contracts with the Western Pennsylvania MotorCarriers Association.When Atlantic, on May 9, 1955, agreed to accept whatevernew contract was negotiated between the Joint Council and the Association, it therebyin effect also agreed to recognize Local 491 as the representative of all categoriesof employees embraced by the coverage of the Association's contract, including em-ployee categories not theretofore covered in the Atlantic contracts.That agreementwas a legal one, though the employees to be added had not themselves designatedLocal 491 as their representative; for the addition represented merely an accretionto a preexisting appropriate bargaining unit, in which, taken as a whole, Local 491commanded a majority.The request made upon management in early October 1955for exclusive representation rights with respect to Atlantic's maintenance shop me-chanics and Amsco service employees was simply a request upon Atlantic to fulfill itsagreement of May 9, 1955. Since such employees were appropriately part of thebroader unit in which Local 491 had a majority, Local 491 was entirely within itsrights in requesting both recognition and a contract, including a union-security pro-vision affecting such employees, and in striking to enforce its request.The pressuresit imposed to enforce its demands may not therefore be viewed at an attempt to causethe employers illegally to discriminate, but rather as an attempt to require the em-ployers to live up to their statutory and contractual obligations.For like reasons, thestrike-settlement agreement must be regarded as a valid agreement made with an ex-clusive bargaining representative within the meaning of Section 9 (a).So runs theargument of Local 491.Local 491's argument is more ingenious than it is sound. It contains a numberof fallacies, both factual and legal, requiring its rejectionin toto.Even if Local 491 were correct in its assertion that a combination of Atlantic'spreviously represented truckdrivers and the previously unrepresented shop me-chanics of Atlantic and service employees of Amsco ought in the circumstances ofthis case be ruled an appropriate bargaining unit, I would still have to find on thefacts here that Local 491 engaged in unfair labor practices as alleged in the complaint.To begin with, the record does not support Local 491's factual contention that theletter of May 9, 1955, was intended as an agreement to extend to Atlantic's main-tenance shop employees and Amsco's service employees the coverage of the pre-viously established contract unit covering Atlantic's truckmen and dockmen only.On its face the letter appears to be no more than an interim extension agreementof the term of the expired contract, without altering its prior unit coverage. Its onlyother apparent purpose is to make it clear that Atlantic would accept as applicable toits established contract unit all modifications of substantive provisions that mightbe negotiated between the Association and the Joint CouncilThat the letter had nobroader purpose is, I am persuaded, fully supported by the record facts showingthat in the past identical extension agreements had not been interpreted by the partiesas an undertaking to enlarge Atlantic's contract unit by adding to it categories cov-ered by the Association's contract unit but not by Atlantic's.It follows that the letterof May 9 may not, as Local 491 insists, be viewed as justifying its demand on Atlanticand Amsco in early October 1955, accompanied by its strike threat, that the main-tenance shop mechanics and service employees be required to comply with the union-shop provisions of the existing contract which by its express terms then applied onlyto Atlantic's drivers.And even if the oral understanding to which company man-agement capitulated under union pressure on or about October 5, 1955, be consideredas such an agreement, otherwise valid, it would still fall shpsrt of the legal requirementsfor a valid union-security agreement under Section 8 (a) (3).For under the oralunderstanding the affected employees were to be given only until October 16, 1955,within which to join Local 491 or be discharged, and this was less than the 30-daywaiting period the statute requires.As for the written strike-settlement agreementof October 27, 1955, it is true that this on its face met the legal requirementsof a valid union-security agreement-that is, if the necessity for majority repre-sentation in an appropriate unit be laid aside.But here Local 491 is scarcely in aposition to defend the agreement on its theory that it executed it as the majority rep-resentative of a broader appropriate bargaining unit of which Atlantic's shop mechan-ics and Amsco's service employees were but part.For that agreement shows plain-ly on its face that the parties contemplated not I but 3 separate bargaining units, 1consisting of the previously represented drivers, another of Atlantic's maintenanceshop mechanics, and the third of Amsco's service employees-and Local 491's lackof majority status in the last 2 is a fact that stands on this record undisputed.But-the foregoing considerations aside-there is a more fundamental reasonfor rejecting Local 491's defense.That is to be found in the fallacy of Local 491'smajor premise that there was then a single appropriate collective-bargaining unit ATLANTIC FREIGHT LINES, INCORPORATED473combining the unionized drivers and the nonunionized mechanics and service em-ployees.Here we do not have a case of unit accretion where an employer hasrecently added to his employee complement new employees performing functionsof a kind generally comparable to those already performed by employees alreadycovered by an existing contract in an established bargaining unit.Cf.Borg-Warner Corporation,113NLRB 152. The maintenance mechanics and serviceemployees constituted employee groups having characteristics clearly distinguishablefrom the Teamsters group theretofore covered by contract.The fact that a combi-nation of drivers, mechanics and service employees might under other circumstancesbe viewed by the Board as forming a single appropriate unit is not controlling.Thesituation here is one where a relatively large group of employees, the drivers, havelong been represented under contract in an established unit from which the smalland distinct groups of shop mechanics and service employees had been excluded.In such a situation, it is the Board's settled policy not to sanction the enlargementof an established bargaining unit by the addition of such theretofore excluded distinctminority groups, without first extending to the minority groups the opportunity toexpress, their preference on whether or not they desire representation by the currentbargaining agent, certainly so where, as here, the community of interest of thegroups to be added is such that they might alone constitute separate bargainingunits, and even so where they would not alone be found to constitute separateappropriate units.Chicago Freight Car & Parts Co.,83NLRB 1163;The ZiaCompany,108NLRB 1134. As Atlantic's mechanics and Amsco's service em-ployees had not been afforded that opportunity, their inclusion in a single unit withthe drivers at the time of the events in question cannot be viewed as an appropriategrouping within the meaning of Section 9.Therefore, even if it could be found inthis case that Local 491 was really seeking to add the mechanics and serviceemployees to the established contract unit-a finding that at best would havedoubtful support on the facts of this record the conclusion would still follow thatLocal 49l's attempt to make the mechanics and service employees a minor portionof the previously established unit was illegal as repugnant to basic statutory policy.In comparable factual situations, the Board has already so ruled.See,The ItemCompany,113 NLRB67; Chicago Freight Car & Parts Cos, supra.It is found that, by demanding of Atlantic and Amsco, on or about October '4,1954, and thereafter, that they enter into a union-security agreement or arrange-ment with Local 491 respecting Atlantic's maintenance shop employees and Amsco'sservice employees; by threatening to strike in support of that demand; by thereafterengaging in a strike against Atlantic and Amsco with the object of requiring theconditioning of employment of such employees upon their membership in Local491; and by executing the strike-settlement agreement of October 27, 1955, contain-ing union-security provisions relating to such employees-notwithstanding thatLocal 491 was not then a majority representative of said Atlantic employees or ofsaid Amsco employees in an appropriate unit or units within the meaning of Section9 of the Act-Local 491 attempted to cause, and did cause, Atlantic and Amsco,respectively, to discriminate against employees in contravention of Section 8 (a)(3), thereby violating Section 8 (b) (2). It is further found that Local 491 alsoviolated Section 8 (.b) (1) (A) both by its conduct in entering into the unlawfulunion-security agreement with Atlantic and Amsco on October 27, 1955, and byPresidentWilliam's threat to Atlantic and Amsco employees at the meeting heldon or about October 11, 1955, that they would be discharged and replaced by unionmen unless they joined Local 491.D. The "fronting" issueThere remains to be considered a procedural claim raised by Local 491 at thehearing-that the charging individuals in this proceeding were not acting on theirown behalf and other employees similarly situated, but as "fronts" for District 50,United Mine Workers of America, a labor organization that has not complied withthe filing requirements of Section 9 (f), (g), and (h) of the Act, and that thecomplaint should for that reason be dismissed regardless of its merits.The relevant facts concerning District 50's interest in the employees and its par-ticipation in the filing of the charges are as ifollows: Before the commencement ofthe unfair labor practices found above, there had been no contact between District50 and the affected employees of Atlantic and Amsco. Shortly after Local 491began its strike aimed at forcing such employees into its labor organization, a groupof Atlantic and Amsco employees decided to seek independent advice on how toresist the pressures being imposed upon them.Their first step was to call on thepersonnelmanager of a neighboring company, Rockwell Meter Company, whichapparently then enjoyed bargaining relations with District 50.The personnel 474DECISIONSOF NATIONAL LABORRELATIONS BOARDmanager told the employee group that he was in no position to advise them, andsuggested that they contact William F. McCann, a representative of District 50.A day or so later, the employees called at the District 50 office where they receivedfrom the girl at the office District 50 designation cards.The employee committeearranged to have the District 50 designation cards signed by all, or mostly all, ofAtlantic'smaintenance shop mechanics and Amsco'sservice employees.Afterreturning the signed cards to the District 50 office, the employee committee met withMcCann.McCann communicated with President Shipley of Atlantic and Amsco,advised him that District 50 now represented Atlantic's maintenance shop employeesand Amsco's service employees,and requested a meeting with management for thepurpose of working out a collective-bargaining contract covering such employees.After conferring with management,and being advised of the strike situation,McCann met with Secretary-Treasurer Burns and President Williams of Local 491,who took the position that they already had an agreement with management coveringthe mechanics and service employees and were striking to enforce it.McCann, asappears from his uncontradicted testimony,then agreed with the Local 491 repre-sentative to stay out of the picture pending resolution of the labor dispute betweenLocal 491 and the struck companies,and so advised the employee group.He there-after refrained,according to hisfurther testimony,from pressing District 50'srecognition demand.After the strike-settlement agreement was reached in the court proceeding, a com-mittee of Atlantic's maintenance shop employees and Amsco's service employeesagain called on McCann to inquire what they could do about it.McCann, as ap-pears from his testimony,suggested that they go along with the arrangement thatwas reached,but the employees protested.He then advised them that their onlyrecourse was to take up the matter with the Board.At the employees'request,McCann agreed to assist them in the procedural steps of having a Board investigationinstituted.He prepared for their signature a letter to the Board's Regional Office,and later arranged for the preparation of the individual charges in this case,which, atthe employees'request, he mailed to the Board on their behalf.Subsequently, afterthe original charges were dismissed by the Regional Office,McCann further assistedthe charging individuals in preparing on their behalf an appeal to the GeneralCounsel that resulted in a reversal of the Regional Director's action and the issuanceof the complaint.Applying established principles to the foregoing facts, I find Local 491's "fronting"defense to be without substance.The Board and the courts have uniformly heldthat employees acting individually may assert their rights before the Board withoutthe restriction of the compliance provisions of the Act.And the assertion of such in-dividual rights has been held not to be impaired merely because the charging indi-viduals are members of a noncomplying union, or because the noncomplying unionmay have advised,counseled,or assisted the charging parties in the preparation andfiling of the charges or in the prosecution thereof.The controlling question of factthat must be answered in each case is whether the charges were in truth filed on be-half of the individual complainants as a means for seeking redress for violation of theirstatutory rights, or whether the complainants actually were acting, not for themselvesand other employees similarly situated,but on behalf of and as agents for the non-complying union and with the purpose of using the individual charges as a devicefor enabling the noncomplying union to reap for itself the benefits of the Board's proc-esses while avoiding compliance.On the facts here, there can be no doubt that thecharges asserted a violation of individual rights, with which the charging partieswere immediately concerned,and that the relief sought was basically for the benefitof individual employees, with any benefit that might accrue to District 50 beingat best remote and incidental.And it cannot fairly be said that the relationship be-tween the charging individuals and District 50 was otherwise such as to constitutethem in point of fact agents or "fronts"for District 50.Under analogous circum-stances, the Board and the courts have often rejected "fronting" defenses. See,e. g.,N. L. R. B. v. Augusta Chemical Co.,187 F. 2d 63(C. A.5); N. L. R. B. v.Luzerne Hide & Tallow Co.,188 F. 2d 439(C. A. 3), cert. denied 342 U. S. 868;W. T. RawleighCo. v. N. L.R. B.,190 F. 2d832 (C. A.7);N. L. R. B. v. GlobeWireless;Ltd.,193 F. 2d 748,(C. A9);Southern FurnitureMfg. Co. v. N. L. R. B.,194 F. 2d 59 i(C. A. 5), cert. denied 343 U. S. 964,N. L R. B.v.Coal Creek CoalCo.,204 F. 2d 5,79,(C. A. 10) ;N. L. R. B. v. L.Ronney & Sons FurnitureMfg. Co.,206 F. 2d 730 (C. A. 9), cert. denied346 U. S. 937;Lewis Coal Co., Inc.,108 NLRB887;L. C.Products,Inc.,112 NLRB 872, 918.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe activities of the Respondents set forth in section III,above, occurring in con-nection with the activities of the Companies described in section I, above, have a ATLANTIC FREIGHT LINES, INCORPORATED475close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in certain unfair labor practices,itwill be recommended that they cease and desist therefrom,andthat they take certainaffirmative action designed to effectuate the policies of the Act.It has been found that the Respondent Atlantic violated Section 8 (a) (1), (2), and(3) of the Act, by,inter alia,recognizing Local 491 as the bargaining representativefor its maintenance shop employees, though Local 491 had not been designated andselected as such representative by a majority of the employees in an appropriate unit,and entering into, on or about October 27, 1955, and thereafter maintaining in effectan agreement or arrangement with Local 491 covering such maintenance shop em-ployees and containing a union-security provision illegal as to such employees. Inaccordance with the Board's established policy, it will be recommended that the Re-spondent, Atlantic, withdraw and withhold recognition from Local 491 as the col-lective-bargaining representative of itsmaintenance shop employees, and, insofaras the aforesaid agreement or arrangement applies to such employees, that it ceasegiving effect thereto or to any modification, extension, supplement or renewal there-of, or to any further superseding or implementing agreement, unless and until Local491 shall have been certified by the Board as the collective-bargaining representativeof Atlantic's maintenance shop employees in an appropriate unit.Nothing in thisrecommendation, however, shall be deemed to require Atlantic to vary those wages,hours of employment, rates of pay, seniority, or other substantive provisions in itsrelations with its maintenance shop employees that Atlantic may have establishedin the performance of said agreement or arrangement, or to prejudice the assertion bysuch employees of any right they may have thereunder.It has also been found that the Respondent, Local 491, in violation of Section 8 (b)(1) (A) and 8 (b) (2) of the Act, attempted to cause and caused Atlantic andAmsco, respectively, to discriminate in violation of Section 8 (a) (3) against Atlantic'smaintenance shop employees and Amsco's service employees, by,inter alia,enteringinto and requiring Atlantic and Amsco, respectively, to enter into an unlawful union-security agreement or arrangement on October 27, 1955, respecting Atlantic's main-tenance shop employees and Amsco's service employees.Accordingly it will berecommended that, insofar as the aforesaid agreement or arrangement applies toAtlantic'smaintenance shop employees and Amsco's service employees, Local 491cease and desist from giving effect to, or causing or attempting to cause Atlantic orAmsco to give effect to, said agreement or arrangement, or to any modification, ex-tension, supplement or renewal thereof, or to any further superseding or implement-ing agreement, unlessanduntil Local 491 shall have been certified by the Board as thecpllective-bargaining representative of Atlantic's maintenance shop employees and/orAmsco's service employees in an appropriate unit or units.CONCLUSIONS OF LAW1.By threatening its maintenance shop employees with discharge unless theyjoined Local 491; by itself soliciting, and by allowing Local 491 on company timeand property to solicit such employees to join Local 491; by recognizing Local 491as the exclusive bargaining representative for such employees, although Local 491had not been designated or selected as a majority representative for such employees inan appropriate unit within the meaning of Section 9 of the Act; and by enteringinto and maintaining a union-security agreement or arrangement with Local 491 cov-ering maintenance shop employees, the Respondent, Atlantic, has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (I) and (2)of the Act.2.By entering into and maintaining in effect the aforesaid agreement with Local491 containing a union-security provision with respect to maintenance shop em=ployees, although Local 491 was not at the time the agreement was made a majorityrepresentative of such employees in an appropriate unit within the meaning of Sec-tion 9 of the Act, the Respondent, Atlantic, has also engaged in and is engaging in un-fair labor practices within the meaning of Section 8 (a) (3) of the Act.3.By attempting to cause and causing Atlantic and Amsco, respectively, to dis-criminate against Atlantic's maintenance shop employees and Amsco's service em-ployees in violation of Section 8 (a) (3), and by entering into and maintaining ineffect an unlawful union-security agreement or arrangement with Atlantic and withAmsco, the Respondent, Local 491, has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (b) (1) (A) and 8 (b) (2) of the Act. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.By threatening Atlantic's maintenance shop employees and Amsco's service em-,ployees with loss of their jobs unless they joined Local 491, the Respondent, Locail491, has further engaged in and is engaging in unfair labor practices within themeaning of Section 8 (b) (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of,a Trial Examiner of the National Labor Rela-tions Board,and in order to effectuate the policies of the National Labor RelationsAct, as amended,we hereby notify our employees that:WE WILL withdraw and withhold all recognition from International Brother-hood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Local 491,AFL-CIO,or any successor thereto, as the exclusive representative of ourmaintenance shop employees for the purpose of collective bargaining,unlessand until said labor organization shall have been certified by the National LaborRelations Board as such exclusive representative in an appropriate unit.WE WILL NOTperform,enforce or give effect to our agreement of October 27,1955, with the aforesaid labor organization,or to any renewal, modificationor supplement thereof, or to any superseding or implementing agreement, insofaras said agreement applies to our maintenance employees,unless and until thesaid labor organization shall have been certified by the National Labor RelationsBoard as the exclusive representative of said employees in an appropriate unit.WE WILL NOTgrant assistance or support to, or encourage membership in theaforesaid or any other labor organization by ourselves soliciting,or allowing theaforesaid or any other labor organization on company time and property tosolicitmembership in the aforesaid or any other labor organization;by threaten-ing said employeeswithreprisal for failure to join the aforesaid or any otherlabor organization;or by otherwise conditioning the employment of any of ourmaintenance shop employees upon their joining or maintaining membership inthe aforesaid or any other labor organization, except where such conditions shallhave been lawfully established by an agreement in conformity with Section 8(a) (3) of the Act.WE WILL NOT in zany like or related manner interfere with, restrain,or coerceour employees in the exercise of rights guaranteed in Section 7 of the Act, ex-cept to the extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorizedby Section 8 (a) (3) ofthe Act.All our employees are free to become, remain,or refrain from becoming membersof any labor organization,except to the extent that this right may be affected by anagreement in conformity with Section 8 (a) (3) of the National Labor Relations Act,as amended.ATLANTICFREIGHT LINES, INCORPORATED,Employer.Dated-------------------By-------------------------------------------(Repiesentative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced, or covered by any other material.Precision Scientific CompanyandInternational Union of Mine,Mill and Smelter Workers, Local758.Case No. 13-CA-1441.February 08, 1957SUPPLEMENTAL DECISION AND ORDEROn October 21, 1953, Trial Examiner Eugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding that the117 NLRB No. 68.